Citation Nr: 1736531	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  17-00 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Christopher S. Chambers, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 1985.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a November 2016 statement, the Veteran stated that he had been advised by a service organization that his original claim submitted on April 24, 2015, was still open and fully active.  However, the record does not contain such a claim and the Veteran has not repeated the assertion.  The Veteran's current representative has not made the assertion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2013 rating decision declined to reopen a previously denied claim of service connection for lumbar strain and degenerative disc and joint disease of the lumbar spine also claimed as low back condition (previously mechanical low back pain with lumbar lordosis); the Veteran did not submit a substantive appeal for that determination and it became final. 

2.  Evidence added to the record since the October 2013 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a low back disability, and does raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The October 2013 rating decision that denied reopening the claim of service connection for lumbar strain and degenerative disc and joint disease of the lumbar spine, also claimed as low back condition (previously mechanical low back pain with lumbar lordosis), is final.  38 U.S.C.A. § 7105 (West 2015). 

2.  Evidence received since the October 2013 rating decision is new and material, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2015); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The relevant law provides that a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection was initially denied in a 1985 rating decision because there was no evidence that a pre-existing back disability was aggravated during service.  In subsequent rating decisions, most recently, in October 2013, claims to reopen were denied.  

In the October 2013, the RO explained that in September 2013 a VA examiner had opined that the Veteran's current low back condition was less likely than not caused by, the result of or aggravated beyond normal progression by the Veteran's in-service complaints of low back pain or the diagnosis of scoliosis.  The VA examiner further noted that in service the Veteran had a lumbar strain but this condition was no longer active.  The VA examiner also noted that the Veteran's lumbar strain also would not contribute to the development of degenerative joint, disc or herniated disc disease.

The Veteran did not submit a substantive appeal with that determination, and new and material evidence was not received within a year of the decision.  Therefore, the October 2013 rating decision became final.

Evidence of record at that time included the Veteran's service treatment records, VA treatment records and a September 2013 back (thoracolumbar spine) Disability Benefits Questionnaire (DBQ) with a September 2013 addendum.  

Evidence received since the October 2013 rating decision includes a May 2017 medical opinion from a private doctor of osteopathy.  The osteopath stated that he or she had reviewed the Veteran's in-service and post-service medical records.  The osteopath set forth the Veteran's pertinent in-service medical history, including that a car ran over the Veteran's leg and pelvis when he was lying under it, and the Veteran's legs suddenly went out on him during a physical training run.  The osteopath provided a diagnosis of degenerative disc disease L4/5 and stenosis, moderate, and stated that this diagnosis was more likely than not caused by (51 percent certainty or more) the cited in-service events.  The osteopath explained the opinion by referring to "post-traumatic changes."  The osteopath also stated that the Veteran's preexisting low back pain (cerebral palsy) was more likely than not aggravated by (51 percent certainty or more) the cited in-service events.  The osteopath did not provide an explanation for this opinion.  

The osteopath additionally stated that he or she disagreed with the September 2013 VA examiner that the Veteran's current conditions - namely degenerative disc disease and degenerative joint disease of the lumbar spine - were less likely as not (less than 50 percent probability) the result of or aggravated by the in-service injuries mentioned above.  The osteopath stated that he or she disagreed with VA's conclusion that the injury sustained in April 1982 completely resolved with therapy and that the Veteran was left with no permanent aggravation beyond the natural progression of his pre-service diagnosis of spastic cerebral palsy with spastic hemiplegia and flexion contractures of both hips with myositis ossificans, left greater than right areas.  The osteopath did not explain either disagreement. 

The Board finds that the May 2017 private medical opinion constitutes new and material evidence.  It is a new document that was not previously submitted to VA.  It is material because it is medical evidence that the Veteran has a current low back disability that was caused or aggravated by active duty and thus, addresses an unestablished fact.  It is presumed credible for the purpose of reopening the Veteran's claim. 

In light of the foregoing, the Board finds that the Veteran's claim for service connection for a low back disability is reopened; however, further development is required prior to adjudication.  


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened, and to that extent, the appeal is granted.


REMAND

The May 2017 private medical opinion is in direct contrast with the September 2013 VA opinion and ultimately concludes that a current disability was caused by service.  However, it does not adequately answer the question of whether a preexisting disability was aggravated during service.  Thus, the Board finds that the proper adjudication of this claim requires another VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In a November 2016 statement, the Veteran asserted that he began VA back treatment in June 1985.  The record before the Board does not include records of such treatment.  They should be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the eFolders copies of any outstanding VA treatment records, to include those of back treatment beginning in June 1985.  

2.  After completion of the foregoing, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any low back disability that may be present.  Copies of all relevant records from the Veteran's eFolders must be made available to the examiner. 

Following a review of the relevant medical evidence in the claims file and eFolders, the medical history (including a diagnosis of spastic cerebral palsy with spastic hemiplegia and flexion contractures of both hips with myositis ossificans, left greater than right areas noted at enlistment, and; that during active duty a car ran over the Veteran's leg and pelvis when he was lying under it, and that the Veteran's legs suddenly went out on him during a physical training run), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to address the following:

(a) identify all diagnoses related to the back;

(b) is it at least as likely as not that the preexisting spastic cerebral palsy with spastic hemiplegia and flexion contractures of both hips with myositis ossificans, left greater than right areas, was chronically and permanently aggravated beyond its natural progression during the Veteran's service, to include any injuries sustained in service;  

(c) if the answer to (b) is no, is at least as likely as not (50 percent or more likelihood) that any currently diagnosed low back disability is related to the Veteran's active duty or any injuries or incidents therein?  

The examiner is requested to provide a rationale for any opinion expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


